Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The finality of the previous office action is withdrawn and a new (non-final) action is issued.  Rejection of the previous office action, not repeated below are withdrawn based upon the amendments and arguments of the applicant.   Responses to the arguments of the applicant are presented after the first rejection they are directed to. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the protective structure to be formed directly on the second surface of the substrate, but in claim 2, there is a further conductive backside layer recited between the second surface of the substrate and the protection structure.
In claim 3, the term “moderate force” is vague and indefinite as it is not clear how much force in units of force this embraces.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yoshii JP 2012-182235.
Yoshii JP 2012-182235 (machine translation attached) describes the impregnation of inorganic material into the backside conductive layer of an EUV mask or the chuck due to these being trapped between them curing chucking and that removal of these requires scrubbing/mechanical cleaning and can result in warpage of the mask during chucking [0012-0014].  The protective film is a Si, F, or organic polymer material, such as a polyolefin, acrylic resin, polyvinyl alcohol or polyvinyl acetate applied by die, spin or slit coating and removable using solvents, acids and/or alkaline solutions without mechanical force  [0021,0031-0033,0036-0037]. Figure 1 shows the EUV reflective mask including the substrate (103), the multilayered 
	With respect to claims 11 and 13, Yoshii JP 2012-182235 teaches the application of the polymeric protective coatings from solution for spin coating or the like which upon reconsideration is held to teach a liquid form which may be sprayed onto the substrate.  There is no evidence that the spraying necessarily results in a materially different coating than spin coating or the like and the removal of the polymeric protective coating with a solvent would be an example of removal of the protective coating with an (organic) solvent which would not affect the inorganic absorber layer.
	With respect to claims 1-3, the examples holds that the polymeric coatings applied to the inorganic conductive layer formed on back surface of the flattened glass substrate inherently detachable/removable in a single piece at a temperature below 150 degrees C using a sharp edged scraper/blade wider than the glass substrate such as a microtome in a manner similar scraping dried paint off of a glass window. 
	The applicant argues that claim 1 now require bonding of the protective layer to the second surface of the EUV mask.  The examiner holds that this embraces the chemical and mechanical bonding formed by coating the polymer film from a liquid solution directly on the back surface of the EUV mask which has been coated with a conductive layer (note claim 2).  If the applicant intends this to describe an adhesive layer as facilitating this bonding, then claim 4 or 5 should be folded into claim 1 and cancelled.  The applicant provides a definition of the meaning of “detach” from Miriam Webster.  The examiner holds that the protective layer inherently can be removed from the conductive layer using a sharp edge, such as a microtome and that this action performed at room temperature meets this definition and the requirements of 
Claim 11 describes the use of solvents to remove the layer, so the position argued by the applicant with respect to claim 1 excluding solvents does not apply.
	

Claims 1-3, 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii JP 2012-182235, in view of Tanaka 20130323928.
Tanaka 20130323928 teaches with respect to figures 8 and 9, a circular frame (14) with a square opening useful for cleaning the backside of an EUV photomask (MS) substrate.  This can be used with a pellicle on the front surface as illustrated in figure 8 [0090,0091,0119-0126].  
	With respect to claims 1-3 and 6, it would have been obvious to one skilled in the art to modify the teachings of Yoshii JP 2012-182235 by holding the mask in a holder designed for use while cleaning the backside of EUV masks as taught by Tanaka 20130323928 while cleaning the mask
With respect to claims 11-13, it would have been obvious to one skilled in the art to modify the teachings of Yoshii JP 2012-182235 by holding the mask in a holder designed for use while cleaning the backside of EUV masks as taught by Tanaka 20130323928 while cleaning the mask and dissolving the protective film after it after too many particles have been entrapped in it. 
	In response to the arguments on page 12 of the response, the examiner relies upon the protective layer of Yoshii to meet the protective layer limitation as it is bonded directly to the backside of the mask.  The applicant argues that the cleaning liquid would not reach the back of the mask, but the backside is clearly the surface it is provided onto and the mask is clearly held .

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 20130236818.
Lee 20130236818 teaches with respect to figure 2A and 2B, an EUV mask with a conductive layer (20) on the backside. The conductive layer can be a metal, silver wires, ITO or a conductive polymer [0055]. 
	It would have been obvious to one skilled in the art to form the mask of figures 2A and 2B by providing a polymeric conductive layer based upon the teachings at [0055]. 
With respect to claims 1 and  3, the examples holds that the polymeric coatings applied to the inorganic conductive layer formed on back surface of the flattened glass substrate inherently detachable/removable in a single piece at a temperature below 150 degrees C using a sharp edged scraper/blade wider than the glass substrate such as a microtome in a manner similar scraping dried paint off of a glass window.  The claims language of claim 1 does not require it to be “peelable” as this language does not appear in the claim.  The examiner holds that the polymeric film on the back of the polished glass substrate in inherently detachable in one piece by use of a microtome blade or the like. 


Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 20130236818, in view of Kamiya JP 2010-168474.

	It would have been obvious to one skilled in the art to modify the mask of Lee 20130236818 by providing the conductive polymer via and adhesive layer as taught by Kamiya JP 2010-168474 as this is a known method for easily providing a conductive polymer layer to a photomask. 
	The applicant argues that Kamiya uses a photographic emulsion mask and not an EUV mask.  The examiner responds that it is a conductive polymeric protective layer for a mask and will inherently provide protection against mechanical damage irrespective of the mask it is attached to and is more relevant due to the conductive mature of the protective layer which will similarly reduce charging. It is held using a contact adhesive layer and the conductive polymer layer will hold together upon peeling in the same manner as the carrier in common household adhesive tape. 

Claims 1-5,7-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 20130236818, in view of Kamiya JP 2010-168474, further in view of Yoshii JP 2012-182235 and Abe et al. JP 2012-009537.

In addition to the basis above, it would have been obvious to modify the teachings of Lee 20130236818 and Kamiya JP 2010-168474, by adding the polymeric conductive layer before the patterning of the absorber layer as taught in Abe et al. JP 2012-009537 so that it may be held in the chuck while exposing the photoresist used to pattern the absorber layer and to remove the protective layer after too many foreign particles are impregnated in them as taught by Yoshii JP 2012-182235 by peeling as with any pressure sensitive tape (as with cellophane tape). 
	The examiner relied upon the response above without further comment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 23, 2021